Schenck, J.
(dissenting). This is an appeal by the Commissioner of Motor Vehicles of the State of New York from a decision and final order of the Special Term, which order instructed the appellant to lift the suspension of the petitioner’s operator’s license, and to restore and/or reissue to the petitioner the said license.
The facts upon which this appeal is based are these:
On April 15, 1940, the petitioner, while driving an automobile which he did not own, was in collision with an automobile owned and driven by one Haas. Haas subsequently brought an action against the petitioner in the City Court of Albany, in which action the jury rendered a verdict in the amount of $100. Pursuant to the City Court Act of the City of Albany, costs in the amount of $15 were awarded to the plaintiff, which, when added to the jury’s verdict, gave the plaintiff a total recovery of $115. This judgment *483was not satisfied and on the 25th day of September, 1941, the appellant suspended the petitioner’s operator’s license because of his failure “ to satisfy the final judgment of a court in compliance with Section 94-b of the Vehicle and Traffic Law,” and further advising Mm that proof of Ms financial responsibility in the future would be required. On October 4, 1941, the petitioner satisfied the said judgment in full, and attempted to file with the appellant as proof of his future financial responsibility a certificate of insurance issued on an automobile registered in the name of the petitioner’s father. The appellant refused to accept tMs certificate, and has refused to lift the suspension of and/or reissue the petitioner’s operator’s license.
The pertinent section of the VeMcle and Traffic Law is section 94-b, wMch, as amended in 1937, reads in part as follows:
“ § 94-b. Failure to satisfy judgments; revocation of licenses and security. The operator’s or chauffeur’s license and all of the registration certificates of any person, in the event of Ms failure witMn fifteen days thereafter to satisfy every judgment in excess of one hundred dollars wMch shall have become final by expiration without appeal, of the time witMn wMch appeal might have been perfected or by final affirmance on appeal, rendered against him by a court of competent jurisdiction in tMs State, or in any other State or the District of Columbia, or of any District Court of the Umted States, or- by a court of competent jurisdiction in any province of the Domimon of Canada, for damages on account of personal injury, including death, or damages to property, * *
It is apparent from the foregoing language of the statute that the paramount issue in tMs appeal is whether or not the City Court judgment is a judgment “ in excess of One Hundred ($100.00) Dollars.” If it is not, the Commissioner has no power to suspend the petitioner’s license. The appellant argues that the verdict of the City Court jury, to wMch the statutory costs of $15 have been added, is a judgment in excess of $100 witMn the contemplation of the statute. With tMs contention, I am unable to agree.
I tMnk the fair intendment of the Legislature was to apply the amount of the damage actually found as a fact to have been sustained by the judgment creditor, exclusive of costs.
Costs are certain allowances fixed by statute awarded to the successful party for expenses incurred in prosecuting or defending an action or special proceeding. It might be said that they are incidental damages to indenmify a litigant against the expense of successfully asserting Ms rights in the courts. They are allowed to a plaintiff because the default of the defendant made the law suit necessary, and to a defendant because the plaintiff sued Mm without cause. (Stevens v. Central National Bank, 168 N. Y. 560.)
*484Costs are merely an incident to the judgment itself. The allowance of costs, for which no provision was made at common law, is dependent entirely upon the statutes, and it is only in the statutes that any justification for them arises. (Curry v. City of New York, 163 Misc. 774; Boswell v. Greenberg, 151 id. 492.)
Costs are in no sense the subject of a litigation, and, while they are incident to all actions, by a reference to the pertinent statutory provisions, they are merely incidental to the judgment to which they' attach. (Hull v. Shannon, 139 Misc. 564.)
With this theory of costs in mind, it seems obvious that the wording of section 94-b of the Vehicle and Traffic Law did not intend to include costs in the computation of the amount of the judgment. The judgment in the instant case was not a judgment contemplated by the statute, and, therefore, the appellant was without power to suspend the petitioner’s license.
In view of the foregoing, it is academic and unnecessary for this court to determine bhe question of the sufficiency of the certificate of proof of financial responsibility which the petitioner attempted to file with the Commissioner.
The order of the Special Term should be affirmed, with costs.
Foster, J., concurs.
Order reversed, with fifty dollars costs and disbursements, and determination of the Commissioner confirmed.